Citation Nr: 1231190	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  11-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for osteoarthritis of the right knee.

3.  Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran had active service from January 1955 to November 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for back and right and left knee disabilities.  In March 2012, the Board remanded these issues for additional development.  The remand directives having been substantially complied with, the claims are returned to the Board for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  A chronic back disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disability to service.

2.  A chronic right knee disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disability to service.

3.  A chronic left knee disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disability to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for establishing service connection for osteoarthritis of the right knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for establishing service connection for osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in an August 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his service connection claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service private treatment records, VA examination reports, and lay statements.  The Veteran has not identified any additional evidence that may be in existence pertinent to these claims.  Thus, the Board finds that all reasonable avenues for obtaining evidence in support of the Veteran's claims have been investigated.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has reviewed all of the evidence in the Veteran's claims file, including all pertinent medical and lay evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran claims that he has current back and left and right knee disabilities that are a result of his in-service work as an aircraft mechanic.  Service treatment records are negative for diagnosis or treatment for any issues related to the Veteran's back and/or knees.  The report of his October 1958 separation examination shows that his lower extremities and spine were noted as normal.  Although several notes concerning various conditions were noted on the examination, there was no mention of the knees or back, and the Veteran denied all other pertinent medical history.  Currently, the Veteran argues that the disabilities he has now are due to the nature of the work he did while in service, which included repetitive bending, kneeling, and climbing.  The Veteran's DD Form 214 does confirm that his Military Occupational Specialty (MOS) was "43251 Acft Eng Mech."  Thus, the question is whether any current disabilities experienced by the Veteran are as likely as not a result of the Veteran's service, especially considering that there were no complaints related to the back or knees during service or for many years after service.

Private medical records received from Dr. L.W.L., an orthopedic physician, show that in October 2005, the Veteran sought treatment related to his back, and he was referred for physical therapy.  A November 2005 note shows improvement following physical therapy, but continued low back pain.  And, in March 2007, the Veteran was seen related to pain, stiffness and decreased range of motion in both knees and in his low back.  The doctor assessed this as myalgias and arthralgias in the knees and low back.

In April 2007, the Veteran was referred to Dr. A.B.S. for a rheumatologic evaluation, with complaints of progressive joint symptoms, particularly in his hands and knees, over the past three to five years.  Later in this report, the physician also noted that the Veteran has known back problems.  X-ray of the knees at this time revealed osteoarthritic changes with evidence of chondrocalcinosis, bilaterally.  There was no x-ray of the spine at this time.

A May 2007 report from Dr. A.B.S. shows that the appropriate knee diagnoses were osteoarthritis and chondrocalcinosis.  The Veteran continued to report low back discomfort at this time.  A July 2007 report shows ongoing treatment of the knees, along with a notation of degenerative disc disease.  

In April 2009, Dr. L.W.L. referred the Veteran for x-ray of the thoracic spine, which revealed mild degenerative joint disease of the lower thoracic spine.

By July 2009, Dr. A.B.S.'s records do not show treatment for complaints related to the spine, but do show continued treatment of the knees.

Thus, the record shows that the Veteran has received ongoing treatment related to the claimed bilateral knee and spine disabilities during the course of this claim and appeal.  The first evidence of treatment of the spine is in October 2005, and the first evidence of treatment related to the knees is in March 2007.  The question remains whether these disabilities are as likely as not causally connected to the Veteran's active service.

In July 2007, Dr. A.B.S. completed a physician's questionnaire as to the spine and each knee, at the request of the Veteran's representative.  The physician noted that private treatment records were reviewed, but there is no indication that service treatment records, or any other aspect of the Veteran's claims folder, were considered.  The diagnosis as to both knees was the same:  severe osteoarthritis with chondrocalcinosis.  On both knee forms the last question was "In your medical opinion is it more likely than not that the condition noted above may be related to the Veteran's military service?" to which the physician checked the area for "yes."  As to a reason for this opinion, the physician noted "repetitive kneeling, climbing and weight bearing."



As to the back, the physician noted the diagnosis as osteoarthritis, and also answered "yes" as to whether, in her medical opinion, it is more likely than not that that condition may be related to the Veteran's military service.  The reasoning on the back questionnaire was "again repetitive nature of his work."

These statements make no mention of the Veteran's service treatment records, including that these records are devoid of evidence related to symptoms involving the back or knees.  Thus, the private physician's statements are lacking in substance and fail to provide a basis that includes an indication of awareness of the Veteran's complete medical history.  For this reason, the Board remanded these issues in March 2012 for examination and opinion.

In May 2012, a VA examiner confirmed the Veteran's history as including in-service work on the flight line, as well as occasional in-flight repairs, which included crawling within the wings.  He also worked on movable scaffolding doing repairs and changing engines in extreme weather.  The Veteran reported to the examiner that he did experience back pain in service, but took aspirin or acetaminophen without reporting to sick call.  As to the knees, the Veteran reported to the examiner that he experienced knee problems in service, but no specifics of those knee problems were noted in the examination report.  The Veteran also reported to the examiner that he had treatment as early as 1960, although the Veteran has not provided these reports to VA, or provided VA with information and authorization to attempt to obtain these reports.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the United States Court of Appeals for Veterans Claims (Court) noted that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Despite being asked for authorization to obtain any relevant private treatment records, the Veteran did not provide such authorization related to treatment dating back to 1960.  Thus, the Board is analyzing this claim without the benefit of review of those records.



The VA examiner opined, based upon a review of the claims file and examination of the Veteran, that the Veteran's back disability, confirmed by x-ray as degenerative disc disease, was less likely than not incurred in or caused by the claimed in-service injury.  The basis for this opinion was that the service treatment records show no complaints related to the back during active service, and that the diagnosis of progressive osteoarthritis is less likely than not related to common maneuvers and operations of an aircraft mechanic, which entails repetitive bending, kneeling, climbing and lifting.  

As to the knees, which were confirmed as having osteoarthrosis and chondrocalcinosis, the examiner opined that the disabilities are less likely than not to have been incurred in or caused by the claimed in-service injury.  Again, the examiner noted the lack of in-service complaints related to the knees, as well as the lack of indication of injury or impairment to function of the lower extremities at the time of separation of service.  

With respect to all claims, the Board recognizes the existence of currently diagnosed degenerative disc disease of the spine, and right and left knee osteoarthritis and chondrocalcinosis, and also recognizes his in-service work as an aircraft mechanic likely included repetitive movement, weight bearing, and crawling.  However, the preponderance of the medical evidence in this matter weighs against the Veteran's claims.  The private physician provided positive nexus opinions, but the opinions were speculative in nature, noting only that the conditions "may" be related to military service, and without an explained medical basis based upon a review of the medical history dating back to service.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  The only other opinion of record is that of the VA examiner, which was based upon a review of the claims file and service treatment records, as well as the Veteran's lay reports, and which weighs against the Veteran's back and knee claims.  Thus, this opinion is of greater probative value than the speculative opinions from the private physician.  Id.; see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the veteran's reported history).  

The Board acknowledges the Veteran's assertion throughout the course of this appeal that he currently suffers from back and knee disabilities due to his in-service activities, including repetitive movement related to aircraft mechanic work.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board recognizes that the Veteran first suggested that he experienced back and knee pain in service at the time of his 2012 VA examinations.

Although the Veteran is competent to describe when he first subjectively noticed back and/or knee pain or other symptoms, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disabilities is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Likewise, the Veteran in this case does not have the medical expertise required to determine whether the current back, right knee, and/or left knee disabilities are causally connected to repetitive movement during his in-service work as an aircraft mechanic that he experienced during service versus the decades of activities after service.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, joint pain can have many causes, and medical testing and medical expertise are needed to determine etiology.  Thus, the Board finds that the Veteran is not competent to render a medical opinion on the onset and etiology of his current back, right knee, or left knee disabilities.  The VA examiner's opinion is the only medical opinion, based upon a review of the complete claims file, addressing the relationship between the current disabilities and service, and such medical opinion is of greater probative value than the Veteran's lay contention.  Id.

Moreover, while the Veteran may recall experiences of knee and/or back pain at the time of his active service, the first evidence in the claims file showing post-service treatment of these joints is found in 2005 for the back, and 2007 for the knees, nearly fifty years following his discharge from active service.  While the passage of time is not a definitive basis for denying a service connection claim, the Board finds that the passage of nearly fifty years between the Veteran's service and any documented treatment for back and/or knee symptoms, weighs against the notion that these current disabilities are related to any pain experienced during his period of active service.

Therefore, based upon the foregoing, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's current spine, right knee and left knee disabilities are not related to service.  While the Board has considered the Veteran's lay contentions as to the onset and etiology of his current disabilities, the Board has accorded greater weight to the balance of the probative medical evidence of record.  Accordingly, service connection for degenerative disc disease of the spine, osteoarthritis of the right knee, and osteoarthritis of the left knee is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable concerning these issues.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 




ORDER

Service connection for low back disability is denied.

Service connection for osteoarthritis of the right knee is denied.

Service connection for osteoarthritis of the left knee is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


